Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 1 of 206 PageID 5




!
!
!
!
!
                          EXHIBIT!1!
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 2 of 206 PageID 6
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 3 of 206 PageID 7
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 4 of 206 PageID 8
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 5 of 206 PageID 9
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 6 of 206 PageID 10
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 7 of 206 PageID 11
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 8 of 206 PageID 12
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 9 of 206 PageID 13
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 10 of 206 PageID 14
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 11 of 206 PageID 15
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 12 of 206 PageID 16
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 13 of 206 PageID 17
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 14 of 206 PageID 18
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 15 of 206 PageID 19
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 16 of 206 PageID 20
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 17 of 206 PageID 21
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 18 of 206 PageID 22
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 19 of 206 PageID 23
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 20 of 206 PageID 24
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 21 of 206 PageID 25
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 22 of 206 PageID 26
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 23 of 206 PageID 27
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 24 of 206 PageID 28
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 25 of 206 PageID 29
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 26 of 206 PageID 30
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 27 of 206 PageID 31
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 28 of 206 PageID 32
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 29 of 206 PageID 33
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 30 of 206 PageID 34
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 31 of 206 PageID 35
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 32 of 206 PageID 36
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 33 of 206 PageID 37
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 34 of 206 PageID 38
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 35 of 206 PageID 39
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 36 of 206 PageID 40
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 37 of 206 PageID 41
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 38 of 206 PageID 42
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 39 of 206 PageID 43
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 40 of 206 PageID 44
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 41 of 206 PageID 45
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 42 of 206 PageID 46
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 43 of 206 PageID 47
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 44 of 206 PageID 48
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 45 of 206 PageID 49
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 46 of 206 PageID 50
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 47 of 206 PageID 51
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 48 of 206 PageID 52




 !
 !
 !
 !
 !
                           EXHIBIT!2!
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 49 of 206 PageID 53
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 50 of 206 PageID 54
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 51 of 206 PageID 55
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 52 of 206 PageID 56
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 53 of 206 PageID 57
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 54 of 206 PageID 58
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 55 of 206 PageID 59
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 56 of 206 PageID 60
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 57 of 206 PageID 61
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 58 of 206 PageID 62
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 59 of 206 PageID 63
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 60 of 206 PageID 64
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 61 of 206 PageID 65
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 62 of 206 PageID 66
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 63 of 206 PageID 67
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 64 of 206 PageID 68
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 65 of 206 PageID 69
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 66 of 206 PageID 70
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 67 of 206 PageID 71
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 68 of 206 PageID 72
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 69 of 206 PageID 73
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 70 of 206 PageID 74
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 71 of 206 PageID 75
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 72 of 206 PageID 76
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 73 of 206 PageID 77
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 74 of 206 PageID 78
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 75 of 206 PageID 79
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 76 of 206 PageID 80
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 77 of 206 PageID 81
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 78 of 206 PageID 82
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 79 of 206 PageID 83
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 80 of 206 PageID 84
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 81 of 206 PageID 85
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 82 of 206 PageID 86
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 83 of 206 PageID 87
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 84 of 206 PageID 88
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 85 of 206 PageID 89
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 86 of 206 PageID 90
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 87 of 206 PageID 91
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 88 of 206 PageID 92
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 89 of 206 PageID 93
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 90 of 206 PageID 94
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 91 of 206 PageID 95
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 92 of 206 PageID 96
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 93 of 206 PageID 97
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 94 of 206 PageID 98
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 95 of 206 PageID 99
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 96 of 206 PageID 100
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 97 of 206 PageID 101
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 98 of 206 PageID 102
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 99 of 206 PageID 103
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 100 of 206 PageID 104
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 101 of 206 PageID 105
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 102 of 206 PageID 106
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 103 of 206 PageID 107
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 104 of 206 PageID 108
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 105 of 206 PageID 109
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 106 of 206 PageID 110
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 107 of 206 PageID 111
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 108 of 206 PageID 112
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 109 of 206 PageID 113
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 110 of 206 PageID 114
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 111 of 206 PageID 115
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 112 of 206 PageID 116
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 113 of 206 PageID 117
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 114 of 206 PageID 118
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 115 of 206 PageID 119
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 116 of 206 PageID 120
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 117 of 206 PageID 121
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 118 of 206 PageID 122
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 119 of 206 PageID 123
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 120 of 206 PageID 124
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 121 of 206 PageID 125
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 122 of 206 PageID 126
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 123 of 206 PageID 127
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 124 of 206 PageID 128
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 125 of 206 PageID 129
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 126 of 206 PageID 130
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 127 of 206 PageID 131
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 128 of 206 PageID 132
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 129 of 206 PageID 133
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 130 of 206 PageID 134
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 131 of 206 PageID 135
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 132 of 206 PageID 136
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 133 of 206 PageID 137
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 134 of 206 PageID 138
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 135 of 206 PageID 139
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 136 of 206 PageID 140
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 137 of 206 PageID 141
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 138 of 206 PageID 142
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 139 of 206 PageID 143
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 140 of 206 PageID 144
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 141 of 206 PageID 145
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 142 of 206 PageID 146
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 143 of 206 PageID 147
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 144 of 206 PageID 148
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 145 of 206 PageID 149
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 146 of 206 PageID 150
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 147 of 206 PageID 151
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 148 of 206 PageID 152
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 149 of 206 PageID 153
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 150 of 206 PageID 154
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 151 of 206 PageID 155
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 152 of 206 PageID 156
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 153 of 206 PageID 157
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 154 of 206 PageID 158
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 155 of 206 PageID 159
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 156 of 206 PageID 160
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 157 of 206 PageID 161
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 158 of 206 PageID 162
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 159 of 206 PageID 163
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 160 of 206 PageID 164
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 161 of 206 PageID 165
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 162 of 206 PageID 166
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 163 of 206 PageID 167
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 164 of 206 PageID 168
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 165 of 206 PageID 169
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 166 of 206 PageID 170
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 167 of 206 PageID 171
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 168 of 206 PageID 172
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 169 of 206 PageID 173
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 170 of 206 PageID 174
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 171 of 206 PageID 175
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 172 of 206 PageID 176
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 173 of 206 PageID 177
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 174 of 206 PageID 178
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 175 of 206 PageID 179
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 176 of 206 PageID 180
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 177 of 206 PageID 181
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 178 of 206 PageID 182
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 179 of 206 PageID 183
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 180 of 206 PageID 184
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 181 of 206 PageID 185
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 182 of 206 PageID 186
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 183 of 206 PageID 187
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 184 of 206 PageID 188
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 185 of 206 PageID 189
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 186 of 206 PageID 190
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 187 of 206 PageID 191
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 188 of 206 PageID 192
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 189 of 206 PageID 193
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 190 of 206 PageID 194
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 191 of 206 PageID 195
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 192 of 206 PageID 196
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 193 of 206 PageID 197
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 194 of 206 PageID 198
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 195 of 206 PageID 199
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 196 of 206 PageID 200
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 197 of 206 PageID 201
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 198 of 206 PageID 202
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 199 of 206 PageID 203
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 200 of 206 PageID 204
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 201 of 206 PageID 205
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 202 of 206 PageID 206
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 203 of 206 PageID 207
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 204 of 206 PageID 208
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 205 of 206 PageID 209
Case 3:20-cv-02851-S Document 1-1 Filed 09/14/20   Page 206 of 206 PageID 210
